Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148754(31)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices

  AMY REECE BOLZ, a/k/a AMY REELE,
           Plaintiff-Appellant,
  v                                                                 SC: 148754
                                                                    COA: 319535
                                                                    Washtenaw CC Family Division:
                                                                    11-001670-DM
  JOHN R. BOLZ,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 4, 2014
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
         d0721
                                                                               Clerk